Citation Nr: 0908215	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a back injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 until March 
1974.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.  The Veteran's claims file has been 
transferred to the RO in Reno, Nevada.  This case was 
previously before the Board in January 2005 and was remanded 
for the purpose of affording the Veteran a VA examination.

The veteran has been unrepresented in this appeal since 
January 2004.  The veteran indicated at his January 2004 
hearing before the undersigned that it was his desire to 
proceed in his appeal without seeking new representation.

The June 2002 rating decision granted the Veteran service 
connection for a back disability and assigned a rating of 10 
percent, effective March 20, 1998.  Following receipt of the 
Veteran's notice of disagreement with the effective date 
assigned for the grant of service connection (a June 2003 VA 
Form 9), a statement of the case was issued in November 2005 
that denied entitlement to an effective date earlier than 
March 20, 1998 for the grant of service connection for a back 
disability.  As no appeal has been received as to this issue, 
this issue is not before the Board.


FINDINGS OF FACT

From March 20, 1998, and throughout the rating period on 
appeal, the service-connected back disability has been 
manifested by complaints of pain; the Veteran has failed to 
appear for scheduled VA examinations.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a back injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2002 rating decision granted service connection 
for low back disability, such claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the Veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.

A May 2003 statement of the case (SOC), and a July 2008 RO 
letter, set forth the relevant diagnostic codes for 
consideration in rating the Veteran's back disability, and 
the Veteran was informed of what was needed to obtain a 
schedular rating above the disability evaluation that the RO 
had assigned.  In July 2008 the Veteran received notice 
regarding the assignment of a disability rating in the event 
of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).



Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private records, as well as 
records from the Social Security Administration (SSA).  The 
Veteran has been scheduled for VA examinations during the 
course of the appeal but has failed to appear, including in 
September 2008, April 2006, September 2005, and January 2004.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The June 2002 rating decision granted service connection for 
residuals of a back injury, and assigned a rating of 10 
percent, under Diagnostic Code 5294 (for sacroiliac injury 
and weakness), effective March 20, 1998.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293 (for intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.

Prior to September 26, 2003, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  A 
40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.

Under Diagnostic Code 5294, sacroiliac injury and weakness 
was evaluated as lumbosacral strain under Diagnostic Code 
5295.  Under Diagnostic Code 5295, lumbosacral strain is 
rated 20 percent disabling when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating 
requires that the lumbosacral strain be severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent rating 
applied where the evidence shows incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Under the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003.  Under these relevant provisions, lumbosacral strain or 
spinal stenosis warrant a 20 percent evaluation where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; and Diagnostic Code 5243 for intervertebral 
disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

With these rating criteria in mind, the Board will consider 
the Veteran's back disability under the old and new criteria.  
While the application of the new criteria is effective from 
September 23, 2002 (for Diagnostic Code 5293) and September 
26, 2003, the old criteria must be considered for the entire 
period of the Veteran's claim.

In reviewing the medical history of the Veteran's low back 
injury, service treatment records reflect that the Veteran 
complained of low back pain during service following a July 
1972 automobile accident.  Low back pain was noted on the 
Veteran's July 1973 service separation examination.  An 
October 1981 note from a private physician indicated that he 
had treated the Veteran for herniated nucleus pulposus (HNP) 
L4-5, with L5 root involvement.

At a May 1998 VA general medical examination, the Veteran 
complained of pain that would arise in his back.  No clinical 
findings of the spine were made, and examination of the 
extremities was unremarkable.  

An October 2001 medical record noted that the Veteran's deep 
tendon reflexes were decreased throughout.

At his January 2004 Board hearing, the Veteran essentially 
indicated that his back pain interfered with his sleep.  
(Transcript at page 25.) The Veteran indicated that he was 
not receiving treatment for his back.

Based on the evidence of record, the Board can find no basis 
for an increased initial rating for the Veteran's service-
connected residuals of a back injury.  There is no available 
evidence that would warrant a rating of 20 percent under any 
applicable diagnostic Code.  For example, while an October 
2001 medical record noted decreased deep tendon reflexes, no 
examiner has noted intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks, as was necessary 
under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002.  Further, there 
are no range of motion findings of the low back that could 
serve as a basis for an increase in this case, even when 
considering 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board here again notes 
that the Veteran was offered several opportunities to appear 
for VA examinations that may have proven beneficial to his 
claim.  However, he failed to report for scheduled VA 
examinations in January 2004, September 2005, April 2006, and 
September 2008.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  While the 
Veteran appeared to indicate at his January 2004 Board 
hearing that he had bowel problems related to his back 
disability (January 2004 Board hearing, page 34), the Board 
can find no evidence linking such a disability to the 
Veteran's back disability.  The Board finds that such 
manifestations do not warrant separate evaluations for 
neurologic manifestations pursuant to any applicable 
Diagnostic Code.

In conclusion, the evidence of record supports an initial 
rating of 10 percent, but no higher, for residuals of a back 
injury disability throughout the rating period on appeal.  As 
the preponderance of the evidence is against an initial 
rating in excess of 20 percent for back disability, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's low back disability has been 
evaluated under multiple, applicable diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's back disability, alone, has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial rating in excess of 10 percent for residuals of a 
back injury is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


